DETAILED ACTION
This action is in response to the application filed 28 March 2022, claiming benefit back to 20 December 2016.
	Claims 1 – 20 are pending and have been examined.
	This action is Non-Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 March 2022 has been considered by the examiner.
Continuation
This application is a continuation application of U.S. application no. 16/856,421 filed on 23 April 2020, now U.S. Patent 11,308,509  (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

	Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because, as shown in the comparison below, claim 1 of the ‘509 patent is narrower than claim 1 of the instant application, and would therefore anticipate the instant claim. 

U.S. 11,308,509
1. A system configured to determine the value of promotional channels responsive to users requesting installation of a client application, wherein the client application provides access to an online game, and wherein individual ones of the promotional channels are characterized by promotional items and platforms through which the promotional items are presented to potential users, wherein the potential users include a first set of users and a second set of users, the system comprising: 
	one or more processors configured by machine-readable instructions to: use a first promotional channel to present a first promotional item via a first platform to the first set of users; 
	use a second promotional channel to present a second promotional item via a second platform to the second set of users; 
	obtain installation information for individual installations of the client application such that: 
	(i) first installation information identifies a first subset of the first set of users that have requested installation of the client application, and 
	(ii) second installation information identifies a second subset of the second set of users that have requested installation of the client application; 
	obtain parameter values for user parameters associated with the users that requested installation of the client application, the user parameters including demographic parameters, such that the obtained parameter values include parameter values associated with the first subset of users and parameter values associated with the second subset of users; 
	determine predicted economic values of the users based on the obtained parameter values, wherein the predicted economic values for the first subset of users are determined based on the parameter values associated with the first subset of users, and the predicted economic values for the second subset users are determined based on the parameter values associated with the second subset of users, wherein individual ones of the predicted economic values of the users represent one or more of a prediction for how likely one or more of the users are to spend consideration in the online game, a prediction for how often one or more of the users are likely to spend consideration in the online game, a prediction for how much one or more of the users are likely to spend in the online game, and/or a prediction for the likely level of engagement of one or more of the users in the online game; and 
	determine recommended consideration expenditures for the first promotional channel and/or the second promotional channel based on a comparison of the predicted economic values for the first subset of users and the predicted economic values for the second subset of users.
 
Instant Application
1. A system configured to determine the value of promotional channels responsive subsequent to users requesting installation of a client application, wherein the client application provides access to an online game, and wherein individual ones of the promotional channels are associated with promotional items and platforms through which the promotional items are presented to potential users, wherein the potential users include a first set of users and a second set of users, the system comprising:
	one or more processors configured by machine-readable instructions to: use a first promotional channel to present a first promotional item via a first platform to the first set of users;
	use a second promotional channel to present a second promotional item via a second platform to the second set of users; 
	obtain installation information for individual installations of the client application such that:
	(i) first installation information identifies a first subset of the first set of users that have requested installation of the client application, and 
	(ii) second installation information identifies a second subset of the second set of users that have requested installation of the client application; 
	obtain parameter values for the first subset of the first set of users the second set of users; 
	determine predicted economic values of the first subset of the first set of users and the second subset of the second set of users based on the obtained parameter values, whereinindividual users are to spend consideration in the online game, a prediction for how often the individual users are likely to spend consideration in the online game, a prediction for how much the individual users are likely to spend in the online game, and/or a prediction for the likely level of engagement of the individual users in the online game; and
	determine recommended .



	Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the ‘509 patent is narrower than claim 2 of the instant application, and would therefore anticipate the instant claim. 
	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of the ‘509 patent is narrower than claim 3 of the instant application, and would therefore anticipate the instant claim.
	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 4 of the ‘509 patent is narrower than claim 4 of the instant application, and would therefore anticipate the instant claim.
	Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of the ‘509 patent is narrower than claim 5 of the instant application, and would therefore anticipate the instant claim.
	Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 7 of the ‘509 patent is narrower than claim 6 of the instant application, and would therefore anticipate the instant claim.
	Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 of the ‘509 patent is narrower than claim 7 of the instant application, and would therefore anticipate the instant claim.
	Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of the ‘509 patent is narrower than claim 8 of the instant application, and would therefore anticipate the instant claim.
	Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the ‘509 patent is narrower than claim 9 of the instant application, and would therefore anticipate the instant claim.
	Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 10 of the ‘509 patent is narrower than claim 10 of the instant application, and would therefore anticipate the instant claim.

	Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the instant application is method claim performing the same steps as claim 1 of the instant application, and claim 11 of the ‘509 patent is a method performing the same steps as claim 1 of the ‘509 patent, and the differences between claim 11 of the instant application and claim 11 of the ‘509 patent are the same as shown in the in the comparisons of claim 1.  As such, claim 11 of the ‘509 patent is narrower than claim 11 of the instant application, and would therefore anticipate the instant claim. 

	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of the ‘509 patent is narrower than claim 12 of the instant application, and would therefore anticipate the instant claim. 
	Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the ‘509 patent is narrower than claim 13 of the instant application, and would therefore anticipate the instant claim.
	Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of the ‘509 patent is narrower than claim 14 of the instant application, and would therefore anticipate the instant claim.
	Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the ‘509 patent is narrower than claim 15 of the instant application, and would therefore anticipate the instant claim.
	Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 17 of the ‘509 patent is narrower than claim 16 of the instant application, and would therefore anticipate the instant claim.
	Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 18 of the ‘509 patent is narrower than claim 17 of the instant application, and would therefore anticipate the instant claim.
	Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 19 of the ‘509 patent is narrower than claim 18 of the instant application, and would therefore anticipate the instant claim.
	Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 11 of the ‘509 patent is narrower than claim 19 of the instant application, and would therefore anticipate the instant claim.
	Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. (U.S. 11,308,509, hereinafter ‘509 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the ‘509 patent is narrower than claim 20 of the instant application, and would therefore anticipate the instant claim.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Bourke; Adrian  (US 20170147318) systems and methods for application installation platforms;
Zimmerman, Paul Jacob JR. et al. (US 20030177055) virtual test market system and method;
Latona, Richard Edward  et al. (US 20050028188) system and method for determining advertising effectiveness. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683